Citation Nr: 0738721	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-41 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
dysthymia, to include a history of an adjustment disorder 
with mixed emotional features, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1986 to 
April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected dysthymia, to include a 
history of an adjustment disorder with mixed emotional 
features.  By way of an April 2006 rating decision, the 
veteran's rating for this condition was increased to 30 
percent disabling.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the most recent VA psychiatric examination, which was 
conducted in March 2005, the veteran complained of feelings 
of inadequacy, anger, sadness, sleep problems, near-constant 
worrying (except when riding a motorcycle), an inability to 
relax, and a very limited social support group.  A mental 
status evaluation was positive for a blunted affect and an 
anxious mood.  Based on these complaints and findings, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55, which is reflective of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

In subsequent VA treatment records from June 2005 to 
September 2007, the veteran's GAF score has remained in the 
55 to 65 range.  However, during this period he has reported 
increased symptoms including severe depression, nightmares 
and sleep problems, "a great deal" of stress, feelings of 
hopelessness, obsessive thoughts, loss of interest in daily 
activities, loss of energy, and reduced concentration and an 
isolated lifestyle, including little or no interactions with 
family.  He also has been treated for ongoing anger 
management issues.  In general, the veteran reports that he 
generally stays home, has no social interactions with other 
people, and loses time from his job as a computer specialist 
due to his psychiatric symptomatology.  

In light of the veteran's complaints of increased symptoms 
since the last VA examination conducted in March 2005, the 
Board finds that an additional examination is required.  In 
addition, as the veteran reports that his condition is 
causing him to lose time from his job, an effort needs to be 
made on remand to obtain the veteran's employment leave 
records for the past few years.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain records of 
any psychiatric treatment that the 
veteran has received at the VA Medical 
Center (VAMC) in Miami, Florida, since 
September 2007.  Copies of all such 
available reports should be associated 
with the veteran's claims folder.  

2.  The veteran should be requested to 
provide the name and address of his 
current employer, as well as any 
required release, in order to obtain 
his employment leave records for the 
past few years.  Any required release 
should be obtained from the veteran.  
Alternatively, the veteran is free to 
submit these records himself directly 
to the AOJ.  

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
degree and severity of his service-
connected dysthymia, to include a 
history of an adjustment disorder with 
mixed emotional features.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

As part of the examination, the 
examiner is requested to assign a GAF 
score that is limited to the service-
connected dysthymia condition.  If the 
examiner is not able to partition the 
score in this manner, an explanation as 
to why not should be provided.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue on appeal.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the increased rating issue on appeal, 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

A veteran has the right to submit additional evidence and 
argument on a matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


